DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are pending in the instant application; claims 12 and 21 are amended; claims 1-11 withdrawn as being directed to a non-elected invention are cancelled; claim 16 withdrawn as being directed to a non-elected invention is rejoined; claims 12-22 are the allowable subject matter of the Office Action below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 16, 2020 was filed after the mailing date of the application on September 25, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Enclosed with this Office Action are return copies of Form PTO/SB/08B with the Examiner's initials and signature indicating those references that have been considered.

Election/Restrictions Requirement
This application is in condition for allowance except for the presence of claims 1-11 directed to product claims that were non-elected without traverse.  Accordingly, claims 1-11 have been cancelled.

Examination Considerations
Applicant's Amendments filed October 12, 2020 have been received and entered into the present application. Claims 12-22 are pending and are herein examined on the merits.
Applicant's Reply, filed October 12, 2020 has been fully considered and found persuasive. Rejections from previous Office Actions are hereby withdrawn.

Claim Rejections - 35 USC § 102 - Withdrawn

Claims 12, 13, 17 and 18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szydlowska et al. (European Journal of Pharmacology, 2007, 554, pp.18-29; cited in IDS) is withdrawn.

Applicant has amended claim to require a method for treating mature brain damage, once the damage is completed and neuroprotective agents are typically not effective. The claim has added the recitation to require the scope that cell damage has subsided and not progress any further. Typically treatment falls within a window of administration within 6 hours, particularly for thrombolytic agents; as evidenced by Powers et al. (Stroke, AHA/ASA Guidelines, 2019, e344-e418). The prior art of 

Claim Rejections - 35 USC § 103 - Withdrawn
Claims 12, 14, 15 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Slassi et al. (WO 2002/068417 A1; cited in IDS) in view of Raboisson et al. (Bioorg. Med. Chem. Lett., 2012, 22, pp.6974-6979; cited in IDS) and Szydlowska et al. (European Journal of Pharmacology, 2007, 554, pp.18-29; cited in IDS) is withdrawn.

Claims 12, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Szydlowska et al. (European Journal of Pharmacology, 2007, 554, pp.18-29; cited in IDS) in view of Greer (CNS Drugs, 2010, 24(12), pp.1027-1040) is withdrawn.

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Szydlowska et al. (European Journal of Pharmacology, 2007, 554, pp.18-29; cited in IDS) is withdrawn.

For the reason stated above where the prior art does not provide an expectation of success in treating the patient according to the amended claim limitation where .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claims 1-11 are cancelled.


Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art teaches in a single disclosure, nor fairly suggest in any combination, Applicants’ claimed method for treating or alleviating mature brain damage comprising administering an effective amount of a NAM of mGluR5 to a patient having brain damage is which cell death subsided and said damage does not progress further.  Applicants have demonstrated a novel method in their disclosure as originally filed.  Applicants' disclosure includes embodiments built around treatment of Sprague Dawley rats with the NAM mGluR5 compound of SIN007 in a stroke model (see specification, p.13-16, Example 1). Applicant demonstrates that administration starting 2 days after .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 12-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORI STRONG whose telephone number is (571)272-6333.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
TORI STRONG
Examiner
Art Unit 1629

/TORI STRONG/Examiner, Art Unit 1629